United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                 ________________

                                    No. 08-3369
                                 ________________

Linda Downey,                               *
                                            *
             Appellant,                     *
                                            *      Appeal from the United States
      v.                                    *      District Court for the
                                            *      Southern District of Iowa.
City of Carlisle, Iowa; Police              *
Chief Ron Fox; City Manager Neil            *           [UNPUBLISHED]
Ruddy; Officer Tom Bauler,                  *
                                            *
             Appellees.                     *

                                 ________________

                                 Submitted: June 10, 2009
                                     Filed: November 27, 2009
                                 ________________

Before BYE, HANSEN, and BENTON, Circuit Judges.
                          ________________

PER CURIAM.

       Linda Downey appeals the grant of summary judgment on her claims of sexual
harassment, discrimination, and retaliation in violation of Title VII of the Civil Rights
Act, 42 U.S.C. §§ 2000e to 2000e-17. At the time of her resignation from the Carlisle
Police Department, Ms. Downey executed a broad release that released and discharged
the City of Carlisle and its employees from any claims related to her employment with
the City of Carlisle. "A voluntary waiver of claims bars future action on such claims."
Littrell v. City of Kansas City, 459 F.3d 918, 921 (8th Cir. 2006).
      Summary judgment on Count VI, asserting discrimination claims under Title
VII, was granted to the defendants based both on the broad terms of the release signed
by Ms. Downey and the lack of admissible evidence to support the allegations. We
have carefully reviewed de novo, see id., the magistrate judge's1 comprehensive
memorandum and order, and we determine that an extended opinion would serve no
precedential value. Accordingly, the judgment of the district court is affirmed. See
8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Ross A. Walters, United States Magistrate Judge for the
Southern District of Iowa, presiding with the consent of the parties pursuant to 28
U.S.C. § 636(c).

                                         -2-